DETAILED ACTION
Drawings
The amendments to the drawings are acceptable.

Specification
The amendments to the specification are acceptable.

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on April 30, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) an objections to the claims, and
		(ii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.


Allowable Subject Matter
Claims 8-14 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The automotive auxiliary assembly vacuum pump as recited in in independent Claim 8 including 
				“a pump inlet opening is provided in the disk body of the bearing shield of the single-piece flange element and the pump chamber inlet opening corresponding thereto is provided in the axially proximal thrust washer” is not shown or rendered over the prior art of record.  Dependent Claims 9-14 further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
May 1, 2021
/Mary Davis/Primary Examiner, Art Unit 3746